Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s arguments/amendments with respect to the claims have been considered but are moot because the arguments do not apply to the combination of references being used in the current rejection. The specification objections and 112(a)/(b) rejections are withdrawn due to the amendments filed 3/10/21. The examiner has considered the JPO action filed 2-8-2022 for the foreign priority document to reevaluate the Toya reference employed below.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1, 4, and 5 are rejected under 35 U.S.C. 103 as being unpatentable over Brockerhoff (USPGPN 20150028817) in view of Toya (USPGPN 20170117721), as evidenced by Bai et al (USPGPN 20090167247).
Independent Claim 1, Brockerhoff teaches a battery control unit (Figs. 1A-3 & 11; 200, see esp. Fig. 11) comprising: a switching unit provided for each of a plurality of batteries (100-1, 100-2, 100-3 in Figs. 2 & 3) arranged in series (S1 & S2 for each cell in Figs. 2 & 3, 20 in Figs. 1A-1C), and configured to switch between a connected state where the corresponding battery is connected in series with another battery and a non-connected state where series connection between the corresponding battery and the other battery is disconnected (switching elements demonstrate that functionality); and a control unit (220, 240) configured to control the switching unit corresponding to the battery to switch to the non-connected state when it is determined that the corresponding battery reaches a respective charge end voltage during charging or a respective discharge end voltage during discharging (Figs. 6 shows discharge end voltage, Fig. 7 shows charge end threshold in esp. 630/730, where selecting means the battery cells which are not at the limits/thresholds are selected, see ¶’s [74-86, esp. 76 & 83]), and Brockerhoff teaches determining the deterioration state of the batteries (Fig. 9, ¶’s [26, 38, 96]). 

Toya teaches the control unit selects the respective charge end voltage from a plurality of predetermined charge end voltages or selects the respective discharge end voltage from a plurality of predetermined discharge end voltages for each of the plurality of batteries in accordance with a respective deterioration state of each of the plurality of batteries (Figs. 2, 3, & 11-15 describes where the charge end voltage and discharge end voltage for a plurality of batteries, shown in Figs. 1 & 4-9 to be in series, are adjusted for each of the plurality of batteries based on each of their respective deterioration/degradation states), and the control unit selects both the respective charge end voltage and the respective discharge end voltage for each of the plurality of batteries in accordance with the respective deterioration state of each of the plurality of batteries (first and second control of abstract corresponds to charging and discharging, see further Claim 1, where Figs. 11 and 12 represent 3 distinct ending charge voltages and 3 distinct ending discharge voltages, respectively, based on respective deterioration levels). Toya and Brockerhoff are analogous to the present invention as they present methods to balance batteries so as to prevent deterioration around the final voltages. Brockerhoff’s method of bypassing discharge is advantageous over that of Toya as Brockerhoff lacks a set resistance element (see Fig. 5 of Toya) which can increase power losses and so reduce efficiency, as one having ordinary 
It would have been obvious to a person having ordinary skill in the art to modify Brockerhoff with Toya to provide improved lifetime and suppressed degradation.
Dependent Claim 4, the combination of Brockerhoff and Toya teaches battery system comprising: a plurality of batteries; and the battery control unit according to claim 1 (see cited sections for Figs. 1-3, both teach a plurality of batteries, and both have control units).
Dependent Claim 5, the combination of Brockerhoff and Toya teaches the plurality of charge end voltages includes a high charge end voltage, a medium charge end voltage that is less than the high charge end voltage, and a low charge end voltage that is less than the medium charge end voltage (Toya Figs. 11 & 12 shows different charge/discharge end levels based upon the deterioration levels).
Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Brockerhoff in view of Toya, further in view of Honkura (EP 2053414 B1), as evidenced by Bai
Dependent Claim 3, the combination of Brockerhoff and Toya teaches the control unit changes the respective charge end voltage or the respective discharge end voltage in accordance with the respective charge deterioration state or the respective discharge deterioration state.
Brockerhoff fails to explicitly teach determines a respective charge deterioration state at a negative pole of each of the batteries or a respective discharge deterioration state at a positive pole of each of the batteries.
Honkura teaches determines a respective charge deterioration state at a negative pole of each of the batteries or a respective discharge deterioration state at a positive pole of each of the 
It would have been obvious to a person having ordinary skill in the art to modify Brockerhoff in view of Toya with Honkura to provide improved accuracy, lifetime, and safety.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN T TRISCHLER whose telephone number is (571)270-0651. The examiner can normally be reached 9:30A-3:30P (often working later), M-F, ET, Flexible. Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Drew Dunn can be reached on 5712722312. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/JOHN T TRISCHLER/            Primary Examiner, Art Unit 2859